Citation Nr: 0423459	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  94-06 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the residuals of a low 
back injury, to include a herniated nucleus pulposus.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty with the U.S. Army from 
December 1950 to October 1952 and several periods of active 
duty for training with the National Guard.

This matter was last before the Board of Veterans' Appeals 
(Board) in March 2003, when the Board denied the appeal.  The 
appellant sought review of the Board's decision in the U.S. 
Court of Appeals for Veterans Claims.  By decision dated in 
December 2003 and pursuant to a joint motion for remand 
(i.e., filed by VA and the appellant through his 
representative), the Court vacated the Board's decision and 
remanded the claim to the Board for readjudication under then 
recent Court decisions interpreting the Veterans Claims 
Assistance Act (VCAA) Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  

The record also reflects that in April 2004, the appellant 
through his representative forwarded additional medical 
evidence, unaccompanied by a waiver of Department of Veterans 
Affairs (VA) Regional Office (RO) review thereof.   

As will be discussed below, this matter must be remanded both 
for VCAA compliance and for initial consideration of the 
newly-submitted medical evidence.  

The record also reflects that in July 2004, the appellant was 
apprised that the Veterans Law Judge who conducted a May 1998 
Travel Board hearing was no longer employed by the Board.  
The appellant was provided an opportunity to testify before 
another Veterans Law Judge.  By statement received in August 
2004, the appellant declined an additional hearing.

The appeal is therefore remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

As noted, in April 2004, the appellant through his 
representative forwarded additional medical evidence 
unaccompanied by a waiver of RO consideration.  

Under the former provisions of 38 C.F.R. § 20.1304(c), any 
pertinent evidence submitted by the appellant or 
representative which was accepted by the Board under the 
provisions of 38 C.F.R. § 20.1304(a) and (b), as well as any 
such evidence referred to the Board by the originating agency 
under 38 C.F.R. § 19.37(b), was required to be referred to 
the RO for review and preparation of a Supplemental Statement 
of the Case (SSOC) unless that procedural right was waived by 
the appellant or representative, or unless the Board 
determined that the benefit, or benefits, to which the 
evidence related could be fully allowed on appeal without 
such referral.  

However, in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) in part held that it is a violation of a claimant's 
due process rights when the Board considers additional 
evidence without having to remand the case to the RO for 
initial consideration, absent a waiver of such rights by the 
claimant, and invalidated certain provisions of 
38 C.F.R. § 20.1304 as inconsistent with 38 U.S.C. § 7104(a).   

Because the newly-submitted medical evidence has not been 
reviewed by the RO, and the submission is not accompanied by 
a waiver of such consideration, this matter will be remanded 
to the RO.  

Accordingly, this matter is remanded to the RO for the 
following:

1.  The AMC should advise the appellant 
and his representative of what evidence 
would substantiate his claim in 
accordance with the provisions of the 
VCAA, what portion of the information or 
evidence the appellant should provide and 
what portion VA will seek to provide.  
The appellant should be specifically 
advised to submit any evidence in his 
possession that pertains to the claim.  
Contemporaneous with this advisement, the 
AMC should ascertain if the appellant has 
received any VA, non-VA, or other medical 
treatment for the disorder at issue that 
is not evidenced by the current record.  
The appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  

2.  The AMC should take such additional 
development action as it deems proper 
with respect to the claim, including the 
conduct of any other appropriate VA 
examination(s), and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  Following such 
development, the AMC should review and 
readjudicate the claim, including the 
appellant's April 2004 submission.  See 
38 C.F.R. § 4.2 (If the findings on an 
examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.).  If 
any such action does not resolve the 
claim, the AMC shall issue the appellant 
and his representative a Supplemental 
Statement of the Case.  Thereafter, the 
case should be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

